DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4, 9, 10 are objected to because of the following informalities:  “characterized by” should be replaced by --comprising--.  Appropriate correction is required.
Claims 13-15, 19, and 25-28 are objected to because of the following informalities:  “characterized in that” should be replaced by --comprising--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: fastening means in claims 6 and 18; and means for mutual connection in claim 28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least one spring element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the at least one spring element" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SU 1725003 herein referred to as SU.
As to claim 1, SU discloses a method for vibration damping of a structure 1 comprising:
separating hydrodynamic added mass (madd) (3) from the structure by using a vibration damper assembly 2 exhibiting spring properties or damper properties or both, and
using the separated hydrodynamic added mass (madd) as a reaction mass in the vibration damper assembly.  SU does not disclose if the structure is semi-submerged or submerged.  SU does disclose the structure being a pipeline 1.  It is well-known in the art to place a pipeline on land as well as in bodies of water such as rivers, seas, and oceans.  Thus, it would have been obvious to one of ordinary skill in the art before the 
As to claim 2, SU discloses separating the hydrodynamic added mass (madd) (3) via arranging an outer cover (2) enclosing partly or entirely to enclose at least part of the structure and providing a damper volume (volume filled by 3) between the outer cover and structure.
As to claim 3, SU discloses providing a damping coefficient for the vibration damper assembly by sealing (i.e. ends appear sealed, see figure 1) the damper volume and arranging a viscous fluid (3) in the damper volume.
As to claim 6, SU providing a stiffness coefficient for the vibration damper assembly by arranging fastening means (i.e. seal/flange type member sealing ends of cover 2, see figure 1) extending between an inner circumference of the outer cover and outer circumference of the structure. 
As to claim 7, SU implicitly discloses oroviding a stiffness coefficient for the vibration damper assembly by using elastic seals at ends of the outer cover (the seals at the ends of the cover inherently having a degree of elasticity).
Insofar as understood, as to claim 9, SU discloses introducing stiffness and/or or damping 3 or both in series with the at least one spring element and/or or damping element 3 or both by using an outer cover 2 of a rigid or flexible material.
As to claim 11, SU discloses a vibration damper assembly for a structure, comprising at least one spring element and/or or damper element 2 or both arranged for separating hydrodynamic added mass (madd) 3 from the structure and utilizing the separated hydrodynamic added mass (madd) as reaction mass in the vibration damper 
As to claim 12, SU discloses an outer cover 2 arranged to at least partly or entirely enclose the structure and form a damper volume (space between cover 2 and pipe 1)  between the outer cover and the structure.
As to claim 13, SU appears to disclose that the outer cover  at ends thereof is provided with seals  (i.e. ends appear sealed, see figure 1) sealing against the structure.
As to claim 14, SU discloses the at least one damper element is formed by a viscous liquid layer 3 arranged in the damper volume .
As to claim 18, SU appears to disclose fastening means (i.e. ends appear sealed, such seal would also be considered fastening means, see figure 1) extending between an inner circumference of the outer cover and an outer circumference of the structure.
As to claim 19, SU appears to disclose that the seals (i.e. ends appear sealed, see figure 1) are formed by an elastic material (all materials have a degree of elasticity).
Insofar as understood, as to claim 27, SU discloses the outer cover 2 is formed by a rigid or flexible material introducing stiffness or damping or both in series with the at least one spring element  or damping element 3 or both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over SU 1725003 herein referred to as SU in view of WO 95/27101 herein referred to as Allen.
As to claim 26, SU discloses all that is claimed except the outer cover at an outer surface thereof is formed by or provided with one or more from the group consisting of fins, grids and spacers.  Allen discloses a (see figures 2A and 3A) a cover including fins or grids.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provides fins or grids as taught by Allen, since doing so provides the expected benefit of protecting a structure such as a pipeline or riser from vortex induced vibrations.
	
Allowable Subject Matter
Claims 4, 5, 8, 10, 15-17, 20, 25, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL